UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7026



KEVIN SMITH, a/k/a Bar-None-Royal Blackness,

                                            Plaintiff - Appellant,

          versus


LAURIE F. BESSINGER; JOYCE BROWN; VAUGHN JACK-
SON; MARCELLA MCCOY; JUDY C. ANDERSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Patrick Michael Duffy, District
Judge. (CA-97-51-O-23BD)


Submitted:   January 27, 1998          Decided:     February 10, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Smith, Appellant Pro Se. Andrew Frederick Lindemann, ELLIS,
LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a South Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915(e)(2)(B)(I) (West Supp. 1997). We

have reviewed the record and the district court's opinion accepting

the magistrate judge's recommendation and find that this appeal is
frivolous. Accordingly, we dismiss the appeal on the reasoning of

the district court. Smith v. Bessinger, No. CA-97-51-O-23BD (D.S.C.
June 20, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2